Exhibit 10.1
 
Execution Version
 
Patent Purchase And License Agreement (this "Agreement"), dated as of December
30, 2013 (the "Effective Date") by and between Clearcount Medical Solutions,
Inc., a Delaware corporation ("Seller"), and Patient Safety Technologies, Inc.,
a Delaware corporation ("Purchaser").
 
Introduction
 
WHEREAS, Purchaser desires to acquire the Assigned Patent Rights (as defined
below), and Seller is willing to sell the Assigned Patent Rights on the terms
and conditions set forth herein; and
 
WHEREAS, Purchaser desires to obtain a license to the Licensed Seller Patent
Rights (as defined below), and Seller is willing to grant a license to Purchaser
of the Licensed Seller Patent Rights on the terms and subject to the conditions
set forth herein; and
 
WHEREAS, Seller desires to obtain a license to the Assigned Patent Rights (as
defined below), and Purchaser is willing to grant a license to Seller of the
Assigned Patent Rights on the terms and subject to the conditions set forth
herein; and
 
WHEREAS, Purchaser and Seller desire to set forth certain other agreements
between them.
 
NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and of the other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser, intending to
be legally bound, do hereby agree as follows:
 
ARTICLE I
Definitions
 
1.1   Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:
 
(a)           “989 Patent" means U.S. Patent No. 8,479,989, which is titled
"Apparatus and methods for monitoring objects in a surgical field".
 
(b)           "Affiliate" means, with respect to any Person, any other Person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. The term "control"
for purposes of this Agreement means the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities, by contract or otherwise, and "controlled by" and "under
common control with" have correlative meanings.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)             "Agreement" has the meaning set forth in the preamble.
 
(d)            "Ancillary Agreement" means each agreement, undertaking,
certificate or other document delivered by a Party pursuant hereto relating or
otherwise pertaining to the concepts and substance of this Agreement.
 
(e)             "Assigned Patent Rights" means the '989 Patent together with all
of the following: (i) U.S. Patent Application No. 13/927,467 and any other U.S.
or foreign patents, and applications for patents (and the patents that issue
from such applications) that claim priority from or the benefit of the '989
Patent, and (ii) any U.S. or foreign divisions, continuations,
continuations-in-part and any reissues, renewals, extensions, reexaminations,
patents resulting from opposition, inter partes review, post-grant review,
supplemental examination and other post-issuance proceedings, confirmations,
revalidations, additions, supplementary protection certificates, substitutions
and certificates of correction of the '989 Patent or any patent or application
described in the foregoing subclause (i), but excluding any earlier-filed patent
applications from which the patent application issuing as the '989 Patent
claimed the benefit of priority (and any patents issuing from such earlier-filed
patent applications). For purposes of this Agreement, if any of the patents or
applications for patents referred to in subclauses (i) or (ii) claim priority
from or the benefit of the '989 Patent, then such patents or applications shall
be deemed to be included in the Assigned Patent Rights notwithstanding that such
patents or applications may also claim priority from or the benefit of any other
patents or applications.
 
(f)             "Assignment" has the meaning set forth in Section 2.1.
 
(g)            "Business Day" means a day other than a Saturday, Sunday or other
federal holiday on which commercial banks in the Commonwealth of Pennsylvania or
the State of California are authorized or required by law to be closed.
 
(h)            "Closing" has the meaning set forth in Section 7.1.
 
(i)             "Effective Date" has the meaning set forth in the preamble.
 
(j)             "Indemnified Party" has the meaning set forth in Section 8.3(a).
 
(k)            "Indemnifying Party" has the meaning set forth in Section 8.3(a).
 
(l)             "Infringement Action" has the meaning set forth in Section
3.3(e).
 
(m)           "Lender Consent" has the meaning set forth in Section 6.2(g).
 
(n)            "Licensed Seller Patent Rights" means United States Patent No.
8,181,860 titled "Apparatus and methods for monitoring objects in a surgical
field" (the '860 Patent") and United States Patent No. 8,256,674 titled
"Apparatus and methods for monitoring objects in a surgical field" (the '674
Patent"), together with (i) any U.S. or foreign patents, and applications for
patents (and the patents that issue from such applications) that claim priority
from or the benefit of the '860 Patent or the '674 Patent and (ii) any U.S. or
foreign divisions, continuations, continuations-in-part and any reissues,
renewals, extensions, reexaminations, patents resulting from opposition, inter
partes review, post-grant review, supplemental examination and other
post-issuance proceedings, confirmations, revalidations, additions,
supplementary protection certificates, substitutions and certificates of
correction of the '860 Patent or the '674 Patent or any patent or patent
application described in the foregoing subclause (i), but in all cases excluding
any patent, application or other item described in subclause (ii) that is
included within the Assigned Patent Rights.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(o)             "Lien" means any mortgage, lien, pledge, charge, security
interest or encumbrance, liability, or other restriction.
 
(p)             "Losses" has the meaning set forth in Section 8.1.
 
(q)             "Party" or "Parties" means each of Purchaser and Seller
individually, or both Purchaser and Seller collectively, as the case may be.
 
(r)              "Patent Assignment" has the meaning set forth in Section 2.2.
 
(s)             "Patent Liens" has the meaning set forth in Section 2.3.
 
(t)              "Person" means any individual, trust, corporation, partnership,
limited liability company, joint venture or other business association or
entity, court, governmental body or governmental agency.
 
(u)             "Purchase Price" has the meaning set forth in Section 7.2(b).
 
(v)             "Purchaser" has the meaning set forth in the preamble.
 
(w)            "Purchaser Indemnified Parties" has the meaning set forth in
Section 8.1.
 
(x)             "Purchaser 's License" has the meaning set forth in Section 4.1.
 
(y)             "Release of Security Interest" has the meaning set forth in
Section 2.3.
 
(z)             "Seller" has the meaning set forth in the preamble.
 
(aa)           "Seller Indebtedness" has the meaning set forth in Section
6.2(g).
 
(bb)          "Seller Indemnified Parties" has the meaning set forth in Section
8.2.
 
(cc)           "Seller 's License" has the meaning set forth in Section 3.1.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(dd)          "Solvent" has the meaning set forth in Section 6.2(g), (ee) "Term"
has the meaning set forth in Section 9.1.
 
(ff)            "Third Party" means any Person who is not a Party.
 
(gg)          "Third Party Claim" has the meaning set forth in Section 8.3(a).
 
(hh)          "UCC Termination Statements" has the meaning set forth in Section
2.3.
 
(ii)             "USPTO" has the meaning set forth in Section 2.2.
 
1.2   Descriptive Headings; Certain Interpretations.
 
(a)           Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.
 
(b)           Except as otherwise expressly provided in this Agreement, the
following rules of interpretation apply to this Agreement: (i) the singular
includes the plural and the plural includes the singular; (ii) "or" and "any"
are not exclusive and "include" and "including" are not limiting; (iii) a
reference to a law includes any amendment or modification to such law and any
rules or regulations issued thereunder; (iv) the words "hereby," "herein,"
"hereunder" and words of similar import refer to this Agreement as a whole
(including any Exhibits and Schedules) and not merely to the specific section,
paragraph or clause in which any such word appears; and (v) a reference in this
Agreement to an Article, Section, Exhibit, or Schedule is to the Article,
Section, Exhibit, or Schedule of this Agreement.
 
(c)           Each Party acknowledges that it has participated in the drafting
of this Agreement. Any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party will not be applied in
connection with the construction or interpretation of this Agreement.
 
ARTICLE II
Assignment Of Patent Rights
 
2.1   Assignment of Assigned Patent Rights. Seller hereby irrevocably and
without reservation sells, assigns, transfers, conveys and delivers to
Purchaser, and Purchaser hereby accepts, all of Seller's rights, title and
interests throughout the world in, to, and under the Assigned Patent Rights (the
"Assignment").
 
2.2   Assistance In Effectuating Assignment. Seller hereby agrees to execute and
deliver such instruments and do and perform such acts and things within its
control as may be reasonably necessary for effecting completely the consummation
of the Assignment in accordance with the terms set forth in this Agreement.
Without limitation to the foregoing, Seller shall deliver to Purchaser at the
Closing an instrument in the form attached hereto as Exhibit A (the "Patent
Assignment") for purposes of Purchaser recording with the United States Patent
and Trademark Office ("USPTO") the assignment of ownership of the Assigned
Patent Rights from Seller to Purchaser.
 
 
-4-

--------------------------------------------------------------------------------

 
 
2.3   Release of Security Interests. The Assigned Patent Rights will be
delivered to Purchaser at the Closing free and clear of all Liens. Without
limitation to the foregoing, Seller shall be responsible for and bear all costs
and expenses associated with obtaining the release of any Liens that any Third
Party may have had in any of the Assigned Patent Rights ("Patent Liens").
Purchaser is hereby authorized, upon delivery of the Purchase Price in
accordance with Section 7.2(b), to (a) record or have recorded the release of
any and all Patent Liens with the USPTO and any other patent offices where such
Patent Liens were previously recorded by filing an instrument in the form
attached hereto as Exhibit B (the "Release of Security Interest") and (b) file
or have filed UCC termination statements with respect to any financing
statements previously filed in connection with any and all Patent Liens ("UCC
Termination Statements").
 
ARTICLE III
Rights And Licenses Granted To Seller
 
3.1           Seller's License. Effective upon the consummation of the
Assignment, and pursuant to the terms and subject to the conditions of this
Agreement, Purchaser hereby grants to Seller a worldwide, fully paid up,
royalty-free, exclusive (except as set forth in Section 3.2) license under the
Assigned Patent Rights to make, have made, use, offer for sale, sell, have sold,
and import any products or services that fall within the scope of the claims of
the Assigned Patent Rights (the "Seller's License"). The Seller's License
includes the right of the Seller to grant sublicenses to Third Parties without
any need for approval from Purchaser; provided that Seller shall provide written
notice to Purchaser of the identity of the sublicensee, the scope of each
sublicense granted, and a copy of all applicable agreements relating thereto no
later than five (5) Business Days following the grant thereof
 
3.2           Purchaser's Reserved Rights. Purchaser hereby reserves the rights
(on behalf of itself and its Affiliates and their respective successors) to
make, have made, sell, offer to sell, import, export, and use any products or
services that fall within the scope of the claims of the Assigned Patent Rights.
This reservation of rights does not include the right to grant licenses to Third
Parties, other than licenses to (a) a Third Party where the license is
incidental to such Third Party providing goods and services to Purchaser, its
Affiliates or their respective successors and (b) direct and indirect customers
and end users of products or services offered by or on behalf of Purchaser, its
Affiliates or their respective successors. Neither Purchaser nor Purchaser's
Affiliates may assign the rights reserved hereunder, except as set forth in
Section 10.3.
 
 
-5-

--------------------------------------------------------------------------------

 
 
3.3   Patent Prosecution, Maintenance, Defense and Enforcement.
 
(a)           Pursuant to the terms and subject to the conditions of this
Agreement, including the other subclauses of this Section 3.3, Seller shall have
the responsibility, using legal counsel reasonably acceptable to Purchaser, to
diligently file, prosecute (including any interferences, reissue proceedings and
re-examinations), maintain, enforce, and defend the Assigned Patent Rights
throughout the world on behalf of Purchaser and in Purchaser's name, and Seller
shall bear all associated costs and expenses. Seller shall update the listing of
the Assigned Patent Rights on Exhibit C to reflect new filings and changes in
status, and shall provide the updated listing to Purchaser on a quarterly basis.
 
(b)           Pursuant to the terms and subject to the conditions of this
Agreement, including the other subclauses of this Section 3.3, Purchaser, at
Seller's expense, shall execute such powers of attorney or other instruments and
shall take such other actions as Seller may reasonably request as necessary to
permit Seller to pursue or resume in Purchaser's name preparation, filing,
prosecution, maintenance, enforcement and defense efforts with respect to the
Assigned Patent Rights. Seller also shall reimburse Purchaser for all costs,
expenses or fees reasonably incurred by Purchaser in connection with its
cooperation or performance of other activities contemplated in this Section 3.3,
including any filing fees and reasonable attorney's fees for review of any
filings, motions, or pleadings.
 
(c)           Seller shall consult with Purchaser as to the strategy and
prosecution of patent applications in the Assigned Patent Rights and the
maintenance, enforcement, and defense of the issued patents in the Assigned
Patent Rights. In the event that Seller elects not to undertake or pay for the
preparation, filing, prosecution, maintenance, enforcement, or defense of any
Assigned Patent Rights, then Seller shall notify Purchaser in writing at least
two (2) months prior to any date, deadline, or action the passage of which
without action could result in a loss of patent rights. Purchaser shall have the
right, but not the obligation, to take such action and Seller shall cooperate
with Purchaser in connection with such activities. The Seller's License will not
include any Assigned Patent Rights that are filed, prosecuted, or maintained by
Purchaser pursuant to this Section 3.3(c).
 
(d)           If either Party suspects or determines that any Assigned Patent
Rights are being infringed by a Third Party's activities, it shall promptly
notify (but in no event later than thirty (30) days after it becomes aware) the
other Party in writing and provide such other Party with any evidence of such
infringement that is reasonably available. Each Party shall also promptly notify
(but in no event later than thirty (30) days after it becomes aware) the other
Party of any claim by a Third Party challenging the validity, enforceability or
ownership of any of the Assigned Patent Rights.
 
(e)           Seller shall consult with and obtain the written approval of
Purchaser prior to instituting any lawsuit or other proceeding for the
protection or enforcement of the Assigned Patent Rights before any courts or any
arbitral or mediation body (each, an "Infringement Action"), which approval
Purchaser shall not unreasonably withhold. If Seller pursues any Infringement
Action as permitted hereunder, Seller shall provide Purchaser with timely copies
of all complaints, answers, and other pleadings filed by any party in any such
Infringement Action and any orders and notices issued in such Infringement
Action and shall consider in good faith any recommendations or comments from
Purchaser in connection with such Infringement Action and shall keep Purchaser
reasonably informed of the current status of such Infringement Action.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(f)   Seller shall obtain Purchaser's written approval before entering into any
compromise, settlement or stipulation with respect to any Infringement Action or
defense of the Assigned Patent Rights that impose any obligations upon
Purchaser, including the payment of money, which approval Purchaser shall not
unreasonably withhold. For the avoidance of doubt, Seller shall bear all costs
and expenses relating to any settlements and judgments with respect to any
Infringement Action or defense of the Assigned Patent Rights.
 
(g)          Any applications or submissions filed by Seller in connection with
the filing, prosecution and maintenance activities contemplated by this Section
3.3 shall specify Purchaser as the applicant and owner of the Assigned Patent
Rights. Seller shall obtain an assignment in favor of Purchaser from any
individual named as an inventor in any patent application that Seller files in
connection with the activities contemplated by this Section 3.3, and Seller
shall have no right to obtain any assignment in favor of itself or any other
Person.
 
(h)          For the sake of clarity, Seller's responsibility and control over
the filing, prosecution, maintenance, enforcement, and defense of the Assigned
Patent Rights means assumption of handling and decision-making with respect to
filing, prosecution, defense, maintenance and enforcement of the patent
applications and patents in the Assigned Patent Rights, but not an assignment of
ownership of those patent applications or patents from Purchaser to Seller.
Notwithstanding the rights and licenses granted to Seller in Section 3.2 and
this Section 3.3, as of the Assignment, Purchaser is the sole and exclusive
owner of all rights, title, and interests in, to and under the Assigned Patent
Rights.
 
3.4   Further Assignments. Purchaser shall not assign, sell or otherwise
transfer the Assigned Patent Rights to any Person unless the applicable
assignee, purchaser or transferee assumes, and agrees for the benefit of Seller
to be bound by, the provisions of Sections 3.1, 3.2, 3.3, 3.5 and this Section
3.4.
 
3.5   Covenant Not to Sue. Effective upon the Closing, and pursuant to the terms
and subject to the conditions of this Agreement, neither Purchaser nor its
Affiliates, nor any subsequent transferee of the Assigned Patent Rights under
Section 3.4, shall bring any claim, action, cause of action, suit or proceeding
against Seller or its Affiliates, nor any subsequent transferee or acquirer of
the System (as defined below), alleging infringement by Seller of any issued
patents held by Purchaser or its subsidiaries as of the date of Closing,
including U.S. Patent No. 5,931,824, resulting from the manufacture, sale,
importation or use of the ClearCount SmartSponge® System, including the
SmartWand DTX as a component of the ClearCount SmartSponge® System,
substantially in the form of the ClearCount SmartSponge® System exists as of the
date of Closing, subject to any modification or improvement that does not (i)
affect the ClearCount SmartSponge® System's reliance on a receptacle-based
sponge counting solution or (ii) otherwise fundamentally change the method or
means by which the ClearCount SmartSponge® System functions (the "System").
 
 
-7-

--------------------------------------------------------------------------------

 
 
3.6   Non-Competition. Until the expiration of the last-to-expire valid claim of
an issued patent within the Licensed Seller Patent Rights, Purchaser shall not,
and shall not permit its Affiliates or any subsequent transferee of the Assigned
Patent Rights under Section 3.4, to manufacture, market, distribute or sell a
surgical sponge incorporating a radio frequency identification tag that (i) is
marketed for use, or manufactured solely for use, with the ClearCount
SmartSponge® System or (ii) is substantially identical to the surgical sponge in
the ClearCount SmartSponge® System and relies on a receptacle-based sponge
counting solution. Notwithstanding the foregoing, the provisions of this Section
3.6 shall not restrict Purchaser or its Affiliates from developing,
manufacturing, marketing, distributing or selling any other system for the
tracking or identification of items, including surgical sponges, employing radio
frequency identification tags, or any items, including surgical sponges,
incorporating radio frequency identification tags for use with such system so
long as such items are not marketed for use, or manufactured solely for use,
with the ClearCount SmartSponge® System.
 
3.7   No Implied Licenses. Except for the rights and licenses expressly granted
by Purchaser in this Article III, nothing in this Agreement shall be construed
as granting by implication, estoppel, or otherwise, any right, title or interest
in, to or under any other intellectual property rights of Purchaser.
 
ARTICLE IV
Rights And Licenses Granted To Purchaser
 
4.1   Purchaser's License. Effective upon the Closing, and pursuant to the terms
and subject to the conditions of this Agreement, Seller hereby grants to
Purchaser and its Affiliates and their respective successors a non-exclusive,
worldwide, fully paid-up, royalty-free, license under the Licensed Seller Patent
Rights to make, have made, use, offer for sale, sell, have sold, and import
products or services that fall within the scope of the claims of the Licensed
Seller Patent Rights (the "Purchaser 's License"). Except as provided in Section
10.3, the Purchaser's License does not include the right to grant sublicenses,
assignments, mortgages to, or have other encumbrances placed upon by, Third
Parties, other than sublicenses to (a) a Third Party where the license is
incidental to such Third Party providing goods and services to Purchaser, its
Affiliates or their respective successors and (b) direct and indirect customers
and end users of products or services offered by or on behalf of Purchaser, its
Affiliates or their respective successors.
 
 
-8-

--------------------------------------------------------------------------------

 
 
4.2   Further Assignments. Seller shall not assign, sell or otherwise transfer
the Licensed Seller Patent Rights to any Person unless the applicable assignee,
purchaser or transferee assumes and agrees for the benefit of Purchaser to be
bound by the provisions of Section 4.1 and this Section 4.2.
 
4.3   Licensed Patent Rights Portfolio. Seller shall update the listing of the
Licensed Seller Patent Rights on Exhibit D to reflect new filings and changes in
status, and shall provide the updated listing to Purchaser on a quarterly basis.
 
4.4   No Implied License. Except for the Assignment and the rights and licenses
expressly granted by Seller in this Article IV, nothing in this Agreement shall
be construed as granting by implication, estoppel, or otherwise, any right,
title or interest in, to or under any other intellectual property rights of
Seller.
 
ARTICLE V
Confidentiality And Publicity
 
5.1   Confidentiality. Neither Party shall disclose the terms of this Agreement
or any information provided to it under this Agreement except:
 
(a)           with the prior written consent of the other Party;
 
(b)           as reasonably necessary to those parties and their advisors
currently holding Liens with respect to the Assigned Patent Rights so as to
obtain the necessary Releases of Security Interest contemplated herein;
 
(c)           to any governmental body having jurisdiction and specifically
requiring such disclosure;
 
(d)           in response to a valid subpoena or as otherwise may be required to
comply with any rules or regulations of any court, provided, however, that prior
to any such disclosure pursuant to this Section 5.1(c), the Party seeking
disclosure shall promptly notify the other Party and, that prior to any such
disclosure, take all reasonable actions in an effort to minimize the nature and
extent of such disclosure, including seeking a protective order;
 
(e)            for the purposes of disclosure in connection with the Securities
and Exchange Act of 1934, as amended, the Securities Act of 1933, as amended,
and any other reports filed with the U.S. Securities and Exchange Commission, or
any other filings, reports or disclosures that may be required under applicable
laws or regulations;
 
 
-9-

--------------------------------------------------------------------------------

 
 
(f)            to a Party's accountants, legal counsel, tax advisors and other
financial and legal advisors, subject to obligations of confidentiality at least
as stringent as those contained herein;
 
(g)           with obligations of confidentiality at least as stringent as those
contained herein, to a bona fide counterparty in connection with a proposed
merger, acquisition, financing or similar transaction; or
 
(h)           as needed to establish, exercise, enforce or defend such Party's
rights under this Agreement.
 
5.2   Publicity. Neither Party will authorize or issue a press release or any
other announcement or communication regarding this Agreement without the prior
written approval of the other Party.
 
ARTICLE VI
Representations And Warranties
 
6.1   Mutual Representations. Each Party represents and warrants to the other
Party, as of the Effective Date, as follows:
 
(a)           Such Party is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation and has
full corporate power and authority to enter into this Agreement and to carry out
the provisions hereof.
 
(b)           Such Party has full corporate power and authority to execute and
deliver this Agreement and the Ancillary Agreements to which it is a party and
to perform its obligations hereunder and thereunder. The execution and delivery
by such Party of this Agreement and the Ancillary Agreements to which it is a
party and the performance by such Party of the transactions contemplated hereby
and thereby have been duly approved by all requisite corporate action of such
Party and its stockholders. Each of this Agreement and each Ancillary Agreement
to which such Party is a party has been duly executed by such Party and
constitutes a valid and legally binding obligation of such Party, enforceable in
accordance with its respective terms.
 
(c)           Except as set forth on Schedule 6.1(c), no consent, approval,
order, judgment, ruling or authorization of, action by or in respect of, or
registration, declaration or filing with, any governmental authority or other
Person is required by or with respect to such Party or any of its Affiliates in
connection with the execution and delivery by such Party of this Agreement or
the Ancillary Agreements to which such Party or the consummation of the
transactions contemplated hereby and thereby.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(d)   None of the execution and delivery by such Party of this Agreement or the
Ancillary Agreements to which such Party is a party, the performance by such
Party of its obligations hereunder and thereunder, nor the consummation by such
Party of the transactions contemplated hereby and thereby will (i) violate any
provision of the organizational documents of such Party, or (ii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under any contract to which such Party is a party or by
which such Party or its assets or properties is bound or to which such Party or
its assets or properties is subject.
 
(e)    Except as set forth in Schedule 6.1(e), such Party has no liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement and the Ancillary
Agreements.
 
6.2   Additional Representations and Warranties of Seller. Seller additionally
represents and warrants to Purchaser, as of the Effective Date, as follows:
 
(a)   Exhibit C sets forth a complete and accurate list of: (i) all Assigned
Patent Rights that have been or are filed, granted, or issued, or that have been
or are subject to an application for grant or issuance; (ii) all jurisdictions
in which such Assigned Patent Rights have been or are granted, or issued or in
which grants or issuances have been applied for; and (iii) all issuance numbers,
grant numbers, serial numbers and application numbers, as applicable.
 
(b)   Exhibit D sets forth a complete and accurate list of: (i) all Seller
Licensed Patent Rights that have been or are filed, granted, or issued, or that
have been or are subject to an application for grant or issuance; (ii) all
jurisdictions in which such Seller Licensed Patent Rights have been or are
granted, or issued or in which grants or issuances have been applied for; and
(iii) all issuance numbers, grant numbers, serial numbers and application
numbers, as applicable.
 
(c)   Seller is the sole and exclusive owner by assignment and the record owner
of all right, title and interest in and to the '989 Patent and the other
Assigned Patent Rights and has the full and exclusive right to convey to
Purchaser the entire rights, titles, and interests assigned to Purchaser herein,
including with respect to the Assigned Patent Rights. Seller has not received
any notice from any Third Party challenging the ownership of any of the Assigned
Patent Rights.
 
(d)   Seller owns the Licensed Seller Patent Rights or otherwise has the full
right and authority to grant the Purchaser's License and the other rights and
benefits required to be granted with respect to the Licensed Seller Patent
Rights in this Agreement, and no Third Party has any right, title or interest in
or to any of the Licensed Seller Patent Rights that would preclude the grant to
Purchaser of the licenses and other rights granted in this Agreement.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(e)    There are no actions, suits, claims or proceedings threatened, pending or
in progress relating in any way to the Assigned Patent Rights or the Licensed
Seller Patent Rights and Seller has not received notice of (and Seller is not
aware of any facts or circumstances which could reasonably be expected to give
rise to) any other actions, suits, investigations, claims or proceedings
threatened, pending or in progress relating in any way to the Assigned Patent
Rights or the Licensed Seller Patent Rights.
 
(f)    There has been no previous transfer or other grant of rights under the
Assigned Patent Rights or any other agreement by Seller that will materially
affect, in any manner, title to, or Purchaser's enjoyment of, the Assigned
Patent Rights.
 
(g)   Schedule 6.2(g)(1) sets forth a schedule of each credit facility, loan,
promissory note or other obligation of the Seller ("Seller Indebtedness"), the
outstanding balance thereunder, whether such item of Seller Indebtedness is
secured by a Lien on any of the Assigned Patent Rights or Licensed Seller Patent
Rights and whether such Person has executed and delivered an acknowledgement,
consent and release in the form set forth as Exhibit E-1 in the case of Medline
Industries, Inc., an Illinois Corporation, or any of its Affiliates, and in the
form set forth as Exhibit E-2 for all other holders of Seller Indebtedness
(each, a "Lender Consent"). Schedule 6.2(g)(2) sets forth true and complete
listing of each agreement, instrument, or other documentation governing the
Seller Indebtedness. The Seller has obtained any and all consents and approvals,
and timely delivered all notices, required pursuant to the terms of any Seller
Indebtedness in connection with this Agreement, the Ancillary Agreements and the
transactions contemplated hereby and thereby, true and complete copies of which
are attached as Schedule 6.2(g)(3). True and complete copies of all Lender
Consents obtained by Seller are attached as Schedule 6.2(0(4).
 
(h)          Seller is not entering into this Agreement with the intent to
hinder, delay or defraud either present or future creditors.
 
(i)    Each of the Seller Licensed Patent Rights that have been issued or
applied for as of the Effective Date (i) is subsisting and (ii) to the knowledge
of Seller is valid and enforceable (excluding patent applications).
 
6.3   No Other Representations or Warranties. EXCEPT AS EXPRESSLY PROVIDED IN
SECTIONS 6.1 AND 6.2, NO PARTY MAKES ANY REPRESENTATION TO ANY OTHER PARTY AND
EACH PARTY HEREBY DISCLAIMS ANY AND ALL SUCH OTHER REPRESENTATIONS AND
WARRANTIES, WHETHER EXPRESS, STATUTORY, OR IMPLIED, ARISING BY OPERATION OF LAW,
OR OTHERWISE UNDER THIS AGREEMENT. NEITHER PARTY HAS RELIED ON ANY
REPRESENTATION OR WARRANTY OF ANY PERSON OTHER THAN AS EXPRESSLY SET FORTH IN
SECTION 6.1 OR 6.2 IN ENTERING INTO THIS AGREEMENT.
 
 
-12-

--------------------------------------------------------------------------------

 
 
ARTICLE VII
Closing; Closing Deliverables
 
7.1           Closing. The closing (the "Closing") of the transactions
contemplated by this Agreement shall take place on the Effective Date and
concurrently with the execution of this Agreement at the offices of Latham &
Watkins LLP, 650 Town Center Drive, 20th Floor, Costa Mesa, California 92626 (or
by the electronic exchange of execution versions of the agreements and documents
contemplated herein and the signature pages thereto via email by .pdf). For the
avoidance of doubt, this Agreement shall not take effect until such time as
Seller and Purchaser satisfy their respective obligations in Section 7.2.
 
7.2           Deliveries at Closing. At the Closing:
 
(a)           Seller shall deliver to Purchaser:
 
i.            This Agreement, executed by Seller;
 
ii.           An executed and notarized Patent Assignment;
 
iii.          Executed Releases of Security Interests (which, in accordance with
Section 2.3, Purchaser shall have the right to file or have filed with the USPTO
and any other patent offices where such Patent Liens were previously recorded);
 
iv.          Completed UCC Termination Statements (which, in accordance with
Section 2.3, Purchaser shall have the right to file or have filed with respect
to any financing statements previously filed in connection with any and all
Patent Liens); and
 
v.           A certificate, dated as of the Effective Date, duly executed by an
authorized executive officer of Seller, certifying that:
 
 
(1)
all documents to be executed by Seller and delivered at the Closing have been
executed by a duly authorized officer of Seller;

 
 
(2)
(A) Seller's certificate of incorporation and bylaws, attached to the
certificate, are true and complete; (B) such organizational documents have been
in full force and effect in the form attached since the date of the adoption of
the resolutions referred to in subclause (C) below, and no amendment, rescission
or modification to such organizational documents has occurred since the date
thereof; and (C) the resolutions adopted by the board of directors of Seller
authorizing the execution, delivery and performance of this Agreement and the
Ancillary Agreements, as attached to the certificate, were duly adopted at a
duly convened meeting of such board or committee, at which a quorum was present
and acting throughout or by unanimous written consent, remain in full force and
effect, and have not been amended, rescinded or modified, except to the extent
attached thereto; and

 
 
-13-

--------------------------------------------------------------------------------

 
 
 
(3)
Seller's officer executing this Agreement, and each of the other documents
necessary for consummation of the transactions contemplated by this Agreement,
is an incumbent officer, and the specimen signature on such certificate is a
genuine signature.

 
(b)           Purchaser shall deliver to Seller:
 
 
i.
This Agreement, executed by Purchaser; and

 
 
ii.
The Purchase Price of Two Million and Three Hundred Fifty Thousand United States
Dollars ($2,350,000 USD) by wire transfer of immediately available funds to the
individuals or entities, to the bank accounts designated by Seller on Schedule
7.2(b) (the "Purchase Price").

 
ARTICLE VIII
Indemnification
 
8.1           Indemnification by Seller. Seller shall indemnify, defend and hold
harmless Purchaser and its Affiliates, and each of their respective officers,
directors, employees, agents and representatives (collectively, the "Purchaser
Indemnified Parties") against any and all liabilities, judgments, demands,
claims, settlements, losses, damages, fees, Liens, taxes, penalties, obligations
and expenses (including reasonable attorneys' fees and expenses and costs and
expenses of investigation) (collectively, "Losses") incurred or suffered,
directly or indirectly, by any Purchaser Indemnified Party arising from, by
reason of or in connection with (a) Seller's breach of any representation,
warranty, covenant or obligation contained in this Agreement or in any Ancillary
Agreement or any breach by a sublicensee of Seller of the terms of its
sublicense agreement, (b) any use, sale, transfer or other disposition by Seller
(or its sublicensees or any of the foregoing Persons' respective transferees or
successors) of any products or services under the Seller's License or the
exercise by Seller of any other rights or privileges granted to Seller under
this Agreement, including any Losses arising in connection with personal injury,
death, or property damage arising from the use, sale or transfer of the
ClearCount SmartSponge® System, or (c) any costs, fees, and expenses incurred by
Purchaser in connection with the activities of Purchaser contemplated by Section
3.3 of this Agreement; provided, however, that in no event shall the aggregate
obligations of Seller (or its sublicensees or any of the foregoing Persons'
respective transferees or successors) pursuant to the obligations of this
Article 8 exceed the Purchase Price.
 
 
-14-

--------------------------------------------------------------------------------

 
 
8.2           Indemnification by Purchaser. Purchaser shall indemnify, defend
and hold harmless Seller and its Affiliates, and each of their respective
officers, directors, employees, agents and representatives (collectively, the
"Seller Indemnified Parties") against any and all Losses incurred or suffered,
directly or indirectly, by any Seller Indemnified Party arising from, by reason
of or in connection with (a) Purchaser's breach of any representation, warranty,
covenant or obligation contained in this Agreement or in any Ancillary
Agreement, or (b) any use, sale, transfer, or other disposition by Purchaser of
any products or services under the Purchaser's License or the exercise by
Purchaser of any other rights or privileges granted to Purchaser under this
Agreement, including any Losses arising in connection with personal injury,
death, or property damage arising from the use, sale, or transfer of (i) the
Surgicount SafetySponge® System, or (ii) any product manufactured, marketed,
distributed or sold by Purchaser utilizing the Assigned Patent Rights or the
Licensed Seller Patent Rights; provided, however, that in no event shall the
aggregate obligations of Purchaser pursuant to the obligations of this Article 8
exceed the Purchase Price.
 
8.3           Procedures for Third Party Claims.
 
(a)           If any person entitled to indemnification under this Agreement (an
"Indemnified Party") asserts a claim for indemnification, or receives notice of
the assertion of any claim or of the commencement of any proceeding by any
person not a party to this Agreement (a "Third Party Claim") against such
Indemnified Party for which a Party is required to provide indemnification under
this Article VIII (an "Indemnifying Party"), the Indemnified Party shall
promptly notify the Indemnifying Party in writing of the claim or the
commencement of that proceeding; provided, however, that the failure to so
notify the Indemnifying Party shall not relieve the Indemnifying Party from any
liability that it may have to the Indemnified Party, except to the extent that
such failure actually and materially prejudices the Indemnifying Party's ability
to defend such proceeding.
 
 
-15-

--------------------------------------------------------------------------------

 
 
(b)           With respect to Third Party Claims for which indemnification is
claimed hereunder, if (i) such claim can properly be resolved by money damages
alone, (ii) the Indemnifying Party commits in writing to the Indemnified Party
to diligently and vigorously conduct such defense, (iii) the Indemnifying Party
acknowledges in writing to the Indemnified Party within 30 days of receipt of
the claim notice that any damages, fines, costs or other liabilities that may be
assessed against the Indemnified Party in connection with such Third Party Claim
constitute Losses for which the Indemnified Party shall be indemnified pursuant
to this Article VIII, and (iv) the Indemnifying Party would be reasonably
expected to be able to satisfy and discharge the amount of such Losses, then the
Indemnifying Party shall be entitled (A) to direct the defense of any claim at
its sole cost and expense, but such defense shall be conducted by legal counsel
reasonably satisfactory to the Indemnified Party, and (B) to settle and
compromise any such Third Party Claim with the prior written consent of the
Indemnified Party; provided, however, that the Indemnifying Party may not assume
control of the defense of any Third Party Claim if (x) such Third Party Claim
relates to or arises in connection with any criminal proceeding, action,
indictment, allegation or investigation or (y) such Third Party Claim seeks any
injunction or equitable relief against the Indemnified Party; provided, further,
that if the Indemnifying Party may not assume the defense of any Third Party
Claim, then the Indemnified Party will consult regularly with the Indemnifying
Party on the progress of the Third Party Claim; provided, further, that if the
Indemnifying Party does assume the defense of the Third Party Claim, the
Indemnified Party may retain separate co-counsel at its sole cost and expense
(subject to the Indemnifying Party's obligations in the second to last sentence
of this Section 8.3(b)) to participate in, but not control, the defense of the
Third Party Claim. The Indemnifying Party may not maintain control of the
defense, appeal or settlement of any Third Party Claim if the Indemnifying Party
has failed or is failing to defend in good faith such Third Party Claim. After
notice from the Indemnifying Party to the Indemnified Party of its election to
assume the defense of such Third Party Claim, the Indemnifying Party shall not
be liable to the Indemnified Party under this Section 8.3 for any legal or other
expenses subsequently incurred by the Indemnified Party in connection with the
defense thereof other than reasonable costs of investigation or of assistance as
contemplated by this Section 8.3; provided, however, that if, in the reasonable
opinion of the Indemnified Party, it is advisable for the Indemnified Party to
be represented by separate counsel due to actual or potential conflicts of
interest, the Indemnified Party shall have the right to employ counsel to
represent it and in that event the fees and expenses of such separate counsel
shall be paid by the Indemnifying Party; and provided, further, that in such
case the Indemnifying Party shall not be responsible for the fees of more than
one law firm for the Indemnified Party. The Indemnified Party and the
Indemnifying Party shall each render to each other such assistance as may
reasonably be requested in order to ensure the proper and adequate defense of
any such Third Party Claim.
 
(c)   If an Indemnified Party shall have a claim to be indemnified by an
Indemnifying Party under this Agreement which does not involve a Third Party
Claim, the Indemnified Party shall with reasonable promptness send to the
Indemnifying Party a written notice specifying the nature, the amount thereof,
to the extent known, and the basis for indemnification sought (it being
understood that the failure of the Indemnified Party to give such notice with
reasonable promptness will not relieve the Indemnifying Party from its
indemnification obligations hereunder).
 
8.4   Representations and Warranties Survive. The representations and warranties
set forth in Article VI shall survive the closing for a five (5) year period for
purposes of this Article VIII.
 
8.5   Effect of Knowledge on Indemnification. Notwithstanding anything to the
contrary in this Agreement, no Purchaser Indemnified Party's rights to
indemnification set forth in this Article VIII shall be affected by any
investigation conducted by or on behalf of Purchaser or any knowledge acquired
(or capable of being acquired) by Purchaser or its officers, directors,
employees, agents, or representatives, whether before or after the date of this
Agreement, with respect to the inaccuracy or noncompliance with any
representation, warranty, covenant or obligation of Seller which is the subject
of indemnification hereunder.
 
 
-16-

--------------------------------------------------------------------------------

 
 
ARTICLE IX
Term And Termination
 
9.1   Term. This Agreement becomes effective on the Effective Date and remains
in effect until terminated in accordance with Section 9.2.
 
9.2   Termination. This Agreement terminates with respect to each Assigned
Patent Right or each Licensed Seller Patent Right when such patent expires or is
finally determined (including any appellate process) by a governmental authority
of competent jurisdiction to be unpatentable, invalid or unenforceable. This
Agreement terminates in its entirety when all Assigned Patent Rights and
Licensed Seller Patent Rights have expired or been finally determined by a court
or governmental authority of competent jurisdiction to be unpatentable, invalid
or unenforceable. This Agreement and the license grants hereunder may be
otherwise terminated only by mutual agreement of the Parties.
 
9.3   Survival. The rights and obligations of the parties set forth in this
Section 9.3 and Article I, Article V, Article VI, Article VIII, and Article X,
and any right, obligation or required performance of the parties in this
Agreement which, by its express terms or nature and context is intended to
survive termination or expiration of this Agreement, shall survive any such
termination or expiration.
 
ARTICLE X
Miscellaneous Provisions
 
10.1   Costs; Taxes. Except as otherwise expressly provided herein, each Party
shall bear its own costs, expenses, and attorneys' fees incurred in connection
with (a) the negotiation, execution and delivery of this Agreement, its
Exhibits, Schedules, and any Ancillary Agreements, assignments and instruments
attached hereto, and (b) the transactions and the follow-on activities
contemplated by and reasonably necessary to implement this Agreement. All taxes
shall be the financial responsibility of the Party obligated to pay such taxes
as determined by the applicable law and no Party shall be liable for any taxes
of any other Party incurred in connection with amounts paid under this
Agreement.
 
 
-17-

--------------------------------------------------------------------------------

 
 
10.2   Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given in accordance with this Section:


If to Purchaser:
Patient Safety Technologies, Inc.
2 Venture Plaza, Suite 350
Irvine, CA 92618
Facsimile: (949) 387-8499
Attention: Brian Stewart
   
If to Seller:
ClearCount Medical Solutions, Inc.
101 Bellevue Road, Suite 200
Pittsburgh, Pennsylvania 15229
Facsimile: (412) 291-1091
Attention: David Palmer

 
Notices sent in accordance with Section 10.2 shall be deemed effectively given:
(a) when received, if delivered by hand (with written confirmation of receipt);
(b) when received, if sent by a nationally recognized overnight courier (receipt
requested); (c) on the date sent by facsimile or e-mail (in each case, with
confirmation of transmission), if sent during normal business hours of the
recipient, and on the next business day if sent after normal business hours of
the recipient; or (d) on the fifth (5th) day after the date mailed, by certified
or registered mail, return receipt requested, postage prepaid.
 
10.3   Assignment. No Party may assign or otherwise transfer this Agreement or
its rights and obligations under this Agreement, except in connection (a) with
the sale of all or substantially all of its assets, (b) (i) in the case of
Seller, with the sale of all or substantially all of its business relating to
the manufacture or sale of products or services that fall within the scope of
the Seller's License and (ii) in the case of Purchaser, with the sale of all or
substantially all of its business relating to the manufacture or sale of
products or services that fall within the scope of the Assigned Patent Rights,
or (c) the merger or consolidation of such Party, in each case ((a), (b), and
(c)), subject to Section 3.4 or 4.2, as applicable. Except as provided in the
preceding sentence, this Agreement may not be assigned or otherwise transferred
(by operation of law or otherwise), in whole or in part, by any Party to any
other person or entity and any attempt to do so shall be null and void. This
Agreement is binding upon and inures to the benefit of the Parties hereto and
their respective permitted successors and assigns.
 
10.4   Amendments and Waivers. No modification, amendment, release or discharge
of any provision of, or consent required by, this Agreement, nor any consent to
any departure herefrom, shall be effective unless it is in writing and signed by
all the Parties hereto, and in any event shall be effective only in the specific
instance and for the purpose for which given. No waiver by any Party to this
Agreement of any default, misrepresentation, breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent occurrence of such kind.
 
 
-18-

--------------------------------------------------------------------------------

 
 
10.5   Relationship of the Parties. Nothing contained herein shall be deemed to
create a joint venture, agency, or partnership between Purchaser and Seller;
provided, however, Seller may serve as agent for Purchaser as provided in
Section 3.3 with respect to filing, prosecution, maintenance, defense, and
enforcement of the Assigned Patent Rights.
 
10.6   Further Cooperation. Without limitation to Section 2.2, the Parties will
execute and deliver any additional documents and take such further actions as
may reasonably be required to fully implement this Agreement and the intent of
this Agreement.
 
10.7   Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of either Party hereto under this Agreement will not be materially
and adversely affected thereby, (a) such provision will be fully severable, (b)
this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and mutually acceptable to
the Parties hereto.
 
10.8   Non-Exclusive Equitable Remedy. The Parties recognize that money damages
alone may not be an adequate remedy for any breach or threatened breach of any
obligation hereunder involving intellectual property rights or confidentiality.
The Parties therefore agree that in addition to any other remedies available
hereunder, under law, in equity, or otherwise, the non-breaching Party shall be
entitled to seek injunctive relief against any such continued action by the
other Party.
 
10.9   Force Majeure. Performance of any obligation under this Agreement may be
suspended by any of the Parties without liability to the extent that an act of
God, war, terrorism, fire, earthquake, explosion, governmental expropriation,
governmental law or regulation or any other occurrence beyond the reasonable
control of such Party, or labor trouble, strike, or injunction (if such labor
event is not caused by the bad faith or unreasonable conduct of such Party)
delays, prevents, restricts, limits or renders commercially infeasible the
performance of this Agreement. The affected Party shall invoke this provision by
promptly notifying the other Party of the nature and estimated duration of this
suspension.
 
10.10        GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS
EXECUTED AND PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE CONFLICTS OF
LAWS PRINCIPLES THEREOF TO THE EXTENT SUCH PRINCIPLES WOULD REQUIRE OR PERMIT
THE APPLICATION OF THE LAWS OF ANOTHER STATE.
 
 
-19-

--------------------------------------------------------------------------------

 
 
10.11          SUBMISSION TO JURISDICTION. EACH OF THE PARTIES IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF DELAWARE, OR THE COURTS OF THE STATE OF DELAWARE, CONSISTENT
WITH THE JURISDICTIONAL REQUIREMENTS OF SAID COURTS, FOR THE PURPOSES OF ANY
SUIT, ACTION OR OTHER PROCEEDING IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN THE COURTS REFERRED TO ABOVE, AND HEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.
 
10.12          Entire Agreement. This Agreement, including the Exhibits and
Schedules, constitutes the entire agreement and understanding of the Parties in
relation to the subject matter hereof and supersedes all prior oral or written
agreements, understandings or arrangements between them relating to the subject
matter hereof. Neither Party shall be entitled to rely on any agreement,
understanding, representation or arrangement which is not expressly contained
herein and no change may be made hereto except in writing signed by duly
authorized representatives of all Parties.
 
10.13          Counterparts. For the convenience of the parties, this Agreement
(and each amendment, modification and waiver in respect of it) may be executed
by facsimile or other electronic transmission and in counterparts, each of which
shall be deemed to be an original, and all of which taken together shall
constitute one agreement binding on the parties.
 
[Remainder of page intentionally left blank]
 
 
-20-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.
 

 
PATIENT SAFETY TECHNOLOGIES, INC.
            By:  /s/ Brian E. Stewart     Name:    Brian E. Stewart     Title:
President & CEO            
CLEARCOUNT MEDICAL SOLUTIONS, INC.
            By: /s/ David Palmer     Name:
David Palmer
    Title: President & CEO  

 
[Signature Page to Patent Purchase and License Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C — Assigned Patent Rights
 
U.S. Patent No. 8,479,989
 
U.S. Patent Application No. 13/927,467
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit D — Licensed Seller Patent Rights
 
U.S. Patent No. 8,256,674
 
U.S. Patent No. 8,181,860
 
 

--------------------------------------------------------------------------------